Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appleman, J.), rendered January 6, 1988, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict sheet submitted to the jury was not proper is unpreserved for appellate review since no objection was registered to its submission (see, People v Lugo, 150 AD2d 502; People v Moore, 149 AD2d 739; People v *489Ross, 148 AD2d 643; cf., People v Nimmons, 72 NY2d 830), and we decline to review the claim in the exercise of our interest of justice jurisdiction given the overwhelming evidence of the defendant’s guilt (see, People v Justino, 152 AD2d 744; People v Lugo, supra; People v Moore, supra). Kunzeman, J. P., Kooper, Sullivan and O’Brien, JJ., concur.